Citation Nr: 0823276	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The veteran does not currently suffer from impaired 
hearing of the right ear as defined by VA.

2.  The veteran has left ear hearing loss that is as likely 
as not related to military service. 

3.  The veteran has tinnitus that is as likely as not related 
to military service.

4.  The veteran's current back disability is not related to 
his military service


CONCLUSIONS OF LAW

1.  The veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 
3.303, 3.304, 3.385 (2007).

2.  The veteran has left ear hearing loss that is the result 
of disease or injury incurred in active military service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2007).

3.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).

4.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
has been accomplished.  Through a notice letter in February 
2004, the veteran was notified of the legal criteria 
governing his claims and the evidence needed to substantiate 
his claims.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  The RO 
subsequently sent the veteran notice letters dated in January 
2006 and April 2006.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in April 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records, VA medical records, and private 
medical records.  The veteran was afforded VA audiological 
examinations. 

With regard to the claim of service connection for a back 
disability, the Board recognizes that assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  
However, VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for a back 
disability, as discussed in more detail below, the record is 
absent for credible lay or medical evidence that the 
veteran's back disability is associated with any events, 
injuries, or diseases that occurred in service.  Thus, the 
Board finds that an examination is not necessary in this 
instance.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran served on active duty from April 1951 to March 
1955.  The veteran's service treatment records (STRs) include 
examinations dated in March 1950, September 1950, May 1951, 
August 1954, March 1955, and September 1959.  At those times 
the veteran was administered the whispered voice hearing 
tests and obtained 15/15 for both ears.  Spoken voice hearing 
tests were administered in May 1951, March 1955, and 
September 1959 at which times the veteran obtained 15/15 for 
both ears.  At an examination dated in May 1951 the veteran 
was noted to have slight right dorsal and left lumbar 
scoliosis.  The records reveal that the veteran reported a 
sore back on one occasion in November 1953.  An examination 
of the spine conducted in August 1954 and at the March 1955 
separation examination was noted to be normal.  

Associated with the claims file is a VA discharge summary 
dated in July 1960. The veteran was noted to have been 
referred to VA for a ruptured disc between L5 and S1 on the 
right.  He was noted to have been treated for spinal 
meningitis in 1958 at which time he had numerous spinal taps.  
He said since the taps he had not been able to bend down 
because of pain.  The veteran was diagnosed with a herniated 
intervertebral disc on the right between L5 and S1.  He 
underwent a laminectomy and removal of intervertebral disc.  
He was noted to have been treated and cured.  

Associated with the claims file are private treatment reports 
from C. Sneed, M.D., dated from September 1996 to October 
2003.  In September 1996 the veteran was seen for back pain.  
He was noted to have been involved in an automobile accident 
in December 1993 at which time he struck his head and had 
chronic neck pain and bad low back pain which began acutely 
at the time of the accident.  The veteran's pain was noted to 
have gradually progressed since that time.  A computed 
tomography (CT) scan of the lumbar spine performed in 
September 1996 revealed that the veteran was diagnosed with 
mild to moderate spinal stenosis at L4-5 with marked 
degenerative change in the facets and moderately marked 
degenerative change in the sacroiliac joints.  The records 
reveal that the veteran underwent an L4-L5 laminectomy with 
decompression of L4, L5, and S1 roots bilaterally with 
plating from L4-S1 and posterolateral bone grafting using a 
combination of local bone, bone bank bone, and Grafton in 
November 1996.  The records since that time reveal continued 
treatment for intermittent back pain.  In October 2003 the 
veteran was noted to be seven years post L4-5 fusion and he 
was reported to be doing fine.  X-rays showed no change in 
the fusion and he was noted to have degenerative disc disease 
above the fusion in the lumbar spine.   

Associated with the claims file is a July 2003 audiological 
evaluation performed by J. Balbach, M.A., CCC-A.  The veteran 
did not report any significant tinnitus or vertigo at that 
time.  He reported a history of noise exposure in the 
military and in his woodworking hobby.  Associated with the 
records is an uninterpreted audiogram.  Ms. Balbach reported 
that the veteran had high frequency sensorineural hearing 
loss left greater than right.  Speech discrimination scores 
were reported to be 100 percent in the right ear and 84 
percent in the left ear.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 2001 to January 2004.  The 
veteran was issued a left ear hearing aid in January 2004.  

The veteran was afforded a VA examination in August 2004.  
The examiner reported that the claims file had been reviewed.  
The veteran reported a history of noise exposure in the 
military and from woodworking as a hobby.  The examiner noted 
that the veteran's most significant duty assignment during 
his military service was aboard the U.S.S. Bataan.  He was 
noted to work in sonar maintenance.  The veteran reported 
hazardous military noise exposure on the U.S.S. Bataan while 
he stood radar watches and worked in the air combat 
intelligence office.  He also indicated that he was exposed 
to catapult noise one deck above and a 40-mm gun mount one 
deck above as well as noise from airplane crashes and 
occasional ordnance explosions and from noise from a 
helicopter exhaust deck on his last duty assignment.  The 
veteran also noted that he was exposed to occupational noise 
exposure while driving a bulldozer for two years and 
recreational noise exposure from hunting.  The examiner noted 
that the veteran was treated for spinal meningitis in 1960.  
Audiometric testing revealed puretone thresholds of 20, 15, 
20, 25, and 30 decibels in the right ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, and 20, 20, 50, 
55, and 75 decibels for the left ear, at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Speech recognition 
scores were 98 percent in the right ear and 94 percent in the 
left ear.  The examiner diagnosed the veteran with mild 
sensorineural hearing loss at 4000 Hertz only in the right 
ear and moderate to severe sensorineural hearing loss in the 
left ear from 2000 to 4000 Hertz.  The veteran reported 
tinnitus "in his head" which had been present for a "long 
time."  The examiner indicated that it was not possible to 
determine the most likely etiology of the veteran's 
asymmetrical sensorineural hearing loss and tinnitus without 
resort to mere speculation.  The examiner said a high-
frequency hearing loss upon discharge from service could not 
be ruled out but the asymmetry of the less may lend itself to 
etiologies related to meningitis and occupational hunting.  

Private treatment reports from M. Titzer, M.D, dated in June 
2005 are unrelated to the issues on appeal.  

Associated with the claims file is a letter from J. Balbach, 
M.A., CCC-A dated in August 2005.  Ms. Balbach reported that 
the veteran had been seen by her since March 1999 at which 
time the veteran had moderate to severe high frequency 
sensorineural hearing loss at 1000 Hertz in the left ear and 
moderate decrease in hearing above 4000 Hertz in the right 
ear.  She said she monitored the veteran again in March 2001 
and July 2003 and his hearing remained stable over the course 
of those years.  She said the veteran reported a significant 
history of noise exposure during military service.  She noted 
that although the exact etiology of the veteran's hearing 
loss could not be made, it was thought that the significant 
noise exposure he experienced during military service might 
be a causal factor.  

Also associated with the claims file is a letter from L. 
Finch, M.D., dated in August 2005.  Dr. Finch reported that 
the veteran's hearing loss and tinnitus were well documented 
in her office.  She said the veteran's most recent 
audiometric evaluation revealed bilateral asymmetric 
sensorineural hearing loss with the left ear worse than the 
right.  She indicated that he has hearing loss which is 
typically seen with noise exposure.  She noted that he is 
seventy-three years of age and could be suffering from some 
presbycusis, but the loss by history has been present since 
his span in the military.  Dr. Finch noted that the veteran 
worked on a ship where he regularly transported and worked 
with ammunition and sonar and was exposed to explosions and 
plane take-offs and landings on a regular basis.  She said 
the veteran reported that he was not informed that he should 
wear hearing protection and did not utilize any protection 
during his time on the ship.  Dr. Finch opined that the 
veteran's hearing loss was related to his noise exposure 
while in the Navy.  She noted that tinnitus accompanies his 
hearing loss and was likely related to the cochlear damage 
that occurred throughout his time in the military.  She 
concluded that the veteran's exposure during service in the 
Navy was the likely source of his current hearing loss.  

The veteran was afforded a VA examination in September 2005.  
The examiner reported that the claims file had been reviewed.  
The veteran reported hearing loss and tinnitus since service.  
He reported a history of noise exposure in the military from 
40-mm guns which were on the deck above the deck where he 
served as a sonar person.  He said he was also exposed to 
noise from a hydraulic catapult used to propel planes from 
the flight deck.  He said the catapult was more on his left 
side than right.  The veteran clarified that he was not 
exposed to post-service noise from a bulldozer for two years; 
it was actually only two months.  He also reported that he 
was not a woodworker as a hobby but that he had a saw and 
made his wife bookshelves and he made his daughter cabinets.  
With regard to hunting, the veteran said he only hunted in 
childhood and on a very limited basis when he returned from 
service.  The examiner indicated that the tinnitus date and 
circumstances of onset were referenced in the previous VA 
examination.  Audiometric testing revealed puretone 
thresholds of 15, 20, 15, 25, and 30 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 20, 20, 55, 60, and 75 decibels for the 
left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 96 percent in 
the right ear and 94 percent in the left ear.  The examiner 
diagnosed the veteran with normal to mild sensorineural 
hearing loss in the right ear and normal to severe 
sensorineural hearing loss in the left ear.  The examiner 
stated that the veteran attempted to clarify a number of 
points from his previous VA examination in an attempt to have 
his case seen in a more favorable light.  He denied extensive 
use of bulldozers, extensive hunting, and extensive 
woodworking.  The examiner conceded that the veteran was 
exposed to a great deal of noise while in service, but stated 
that all informal whispered and spoken voice tests performed 
while he was in service indicated hearing within normal 
limits bilaterally upon discharge.  The examiner noted that 
there was no mention of tinnitus within the service treatment 
records.  The examiner opined that the asymmetry of the 
veteran's hearing loss was not consistent with his military 
noise exposure and it was less than likely that his current 
hearing loss and tinnitus were related to military noise 
exposure.  


III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss and arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).



A.  Hearing Loss and Tinnitus

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).  

i.  Right Ear

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss of the right ear that 
met the criteria for a compensable rating within one year 
after service.  The audiological examinations contained in 
the veteran's STRs reflect that he had 15/15 on whispered 
voice tests and 15/15 on several spoken voice tests.  The 
Board notes that the veteran was reported by Ms. Balbach to 
have high frequency sensorineural hearing loss worse on the 
left, Dr. Finch diagnosed the veteran with bilateral 
asymmetric sensorineural hearing loss, the August 2004 VA 
examiner diagnosed the veteran with mild sensorineural 
hearing loss at 4000 Hertz in the right ear, and the 
September 2005 VA examiner diagnosed the veteran with normal 
to mild sensorineural hearing loss in the right ear.  
However, the records from Ms. Balbach included only an 
uninterpreted audiogram which does not appear to support a 
finding of right ear hearing loss by VA standards.  
Furthermore, the August 2005 letter from Ms. Balbach and the 
records from Dr. Finch merely reported that the veteran had 
bilateral hearing loss and did not report the results of any 
audiometric testing.  The audiometric testing performed at 
both VA examinations did not support a finding of right ear 
hearing impairment as defined by VA.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The veteran claims that he has 
right ear hearing loss that is attributable to his exposure 
to loud noises during service.  However, the veteran's 
hearing thresholds and the reported word recognition score at 
the VA examinations and as reported by Ms. Balbach in July 
2003 did not meet the criteria for disability under VA 
regulations.  The Board notes that the veteran is capable of 
presenting lay evidence regarding his belief that he has 
hearing loss as a result of his service.  Nevertheless, 
where, as here, the results of specific testing are required 
to diagnose the condition, only a qualified individual can 
provide that evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, absent a definitive showing of 
his having impaired hearing as defined by § 3.385, his claim 
for service connection for right ear hearing loss must be 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for right ear hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

ii.  Left Ear and Tinnitus

With regard to the veteran's left ear and tinnitus, the 
veteran's statements in support of his claim are construed as 
alleging a continuity of symptoms since active service.  In 
this regard, the Board notes that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current symptoms of hearing loss and 
tinnitus.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board notes that the September 2005 VA examiner conceded 
that the veteran was exposed to a great deal of noise while 
in the military.  The veteran reported that hearing loss and 
tinnitus had been present since 1955.  While the September 
2005 examiner opined that it was less likely than not that 
the veteran's asymmetric hearing loss and tinnitus were 
related to military noise exposure, she predicated this 
opinion on the fact that the veteran's whispered and spoken 
voice tests in service were normal and there was no mention 
of tinnitus in he service records.  However, the whispered 
voice test is best considered as an evaluation of lower 
frequency hearing and cannot be considered to be an adequate 
test to evaluate for high frequency hearing loss.  A score of 
15/15 on whisper test does not rule out early noise induced 
hearing loss.  Dr. Finch reported that the veteran's hearing 
loss and tinnitus were well-documented by her office.  She 
said the veteran's bilateral asymmetric sensorineural hearing 
loss is typically seen with noise exposure.  She noted that 
while the veteran is seventy-three years of age and could be 
suffering from some presbycusis, his hearing loss by history 
has been present since his military service.  Dr. Finch 
opined that the veteran's hearing loss was related to his 
noise exposure while in the Navy.  She noted that tinnitus 
accompanies the veteran's hearing loss and was likely related 
to the cochlear damage that occurred throughout his time in 
the military.  While the September 2005 VA examiner indicated 
that the veteran attempted to clarify a number of points from 
his previous VA examination in an attempt to have his case 
seen in a more favorable light, she conceded the fact that he 
was exposed to a great deal of military noise while in the 
military.  

In light of the aforementioned negative and positive evidence 
regarding a causal relationship between the veteran's present 
left ear hearing loss and tinnitus and service, the Board 
finds that evidence is in equipoise, and therefore, the 
benefit of the doubt rule is for application.

Given the foregoing, the claims of entitlement to service 
connection for left ear hearing loss and tinnitus are 
granted.  Current diagnosis of bilateral hearing loss and 
tinnitus are of record, evidence of in-service acoustic 
trauma has been demonstrated, and when resolving all doubt in 
the veteran's favor, the competent and credible medical 
evidence creates a nexus between the veteran's current 
disabilities and active service.  The appeal is granted.

B.  Back disability

The Board acknowledges that the veteran complained of a sore 
back on one occasion while in service and that there is a 
current diagnosis of degenerative disc disease above a fusion 
in the lumbar spine.  However, on separation from active 
duty, clinical examination found no abnormality of the spine.  
After active military service, the veteran was noted to have 
to have been treated for spinal meningitis in 1958 at which 
time he had numerous spinal taps and which resulted in pain 
when he bent over.  The veteran was diagnosed with a 
herniated intervertebral disc on the right between L5 and S1 
in July 1960 at which time he underwent a laminectomy and 
removal of intervertebral disc.   It was noted that he had 
been experience deep pain in the right leg, which started in 
the back and hip, and radiated down inside the back of his 
right leg.  This was noted to have been fairly severe for a 
month to six weeks.  It was also noted that he had been 
unable to bend down due to pain since the spinal taps.  It 
was noted that he had served in the military from 1951 to 
1955, but no reference was made to any in-service injury or 
complaints.

Subsequently, the private treatment reports from Dr. Sneed 
reveal that the veteran was involved in a motor vehicle 
accident in 1993 which resulted in pain which got 
progressively worse and culminated in an L4-L5 laminectomy 
with decompression of L4, L5, and S1 roots bilaterally with 
plating from L4-S1 and posterolateral bone grafting in 
November 1996.  The veteran was diagnosed with degenerative 
disc disease above the fusion in the lumbar spine in October 
2003.  

In short, the Board finds that, while there is evidence of 
in-service back-related complaints and a current disability, 
there is no medical evidence linking the two, and no credible 
lay evidence of any continuity of symptomatology between the 
current disability and service.  As noted, when the veteran 
received treatment in 1960, he reported only a two-year 
history of back problems.  Furthermore, in 1996, the veteran 
reported his surgery in 1960, but specifically indicated that 
he had done well since then.  It was noted that back problems 
started again acutely following the 1993 accident.  The Board 
finds the history of complaints as reported during the course 
of receiving treatment in 1960 and 1996 to be more credible 
than his recent assertions that his back problems are from 
service.  Accordingly, the Board finds that there is no 
credible lay evidence of continuous symptoms since service.

To the extent that the veteran otherwise believes his current 
back disability to be related to in-service injury, the Board 
finds that only a qualified individual with medical training 
can provide such an opinion.  See Espiritu, supra.  

Consequently, the Board finds that the preponderance of the 
evidence is against finding that his current back disability 
is related to service.  Additionally, arthritis was not shown 
within a year of the veteran's separation from active 
military service.  38 C.F.R. §§ 3.307, 3.309.  Thus, there is 
no basis for service connection on a presumptive basis.

In summary, the Board concludes that the claim of service 
connection must be denied.  The Board has considered the 
benefit-of-the-doubt doctrine, but finds that the record does 
not provide even an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.  




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is granted

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a back disability is 
denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


